Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 06/08/2022. In virtue of this communication, claims 2-21 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	Applicant’s claim for the benefit of the prior-filed applications in ADS filed on 05/13/2022 which claim benefit of provisional application 61/007343 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
4.	Claim 18 is objected to because of the following informalities:  “waslocated” is read as “was located” for examining purpose.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter by the following reasons.
In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions. “A computer-readable medium” covers a signal per se or does not exclude a signal. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters.
See Official Gazette Notice, 1351 OG 212. 02/23/2010.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 2, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9, 497, 953 B2 in view of Carlson et al. Pub. No.: US 2006/0282312 A1. 
	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant limitations of claims 2, 10 and 17 are compared to the patented independent claims 1 and 12 respectively as below.
	
8.1.	Patent claim 1 renders the following instant claim limitations obvious or anticipates the following instant claim limitations of claims 2 and 17 as follows: 
determining a first location of the mobile device (line 53 of col. 9); 
generating the recommendation associated with the first location (lines 66-67 of col. 9); 
transmitting the recommendation to the mobile device (line 4 of col. 10);
providing a database of the transactional history of users of other mobile devices who have previously been located at the first location (lines 7-34 of col. 10 provide at least data structure or a record or a typical database); 
wherein generating the recommendation is based on the transactional history of users of other mobile devices who have previously been located at the first location (lines 14-18 of col. 10).
Although Patent does not disclose: “causing the mobile device to display the recommendation on a display of the mobile device; accepting an input from the user into the mobile device in relation to the displayed recommendation; transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation; and such that the displayed recommendation is based thereon”, the claim limitations are considered obvious by the rationales found in Carlson. 
In particular, Carlson teaches causing the mobile device to display the recommendation on a display (fig. 4B) of the mobile device (455 in fig. 4A); accepting an input from the user into the mobile device in relation to the displayed recommendation (user selects ad in 460 of fig. 4A); transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation (460 links to step 465 in fig. 4A); and such that the displayed recommendation is based thereon (465 in fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify claim 1 of patent 9,497,583 by providing an alert interface as taught in Carlson to obtain the claimed invention as specified in the instant claim. Such a modification would have included an alert service to provide advertisements in an alert interface so that a user could have selected the most interested ads or the most relevant ads  as suggested in par. 0005 of Carlson.

8.2.	Instant claim 10 is a system corresponding to method and product claims 1 and 17. Accordingly, instant claim 10 could be compared to patent system claim 12 as instant claims 1 and 17 are compared to patent claim 1 set forth above.

8.3.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

9.	Claims 2, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 8, 417, 263 B2 in view of Eldering et al. Pub. No.: US 2002/0111154 A1. 
	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant limitations of claims 2, 10 and 17 are compared to the patented independent claims 1 and 14 respectively as below.
	
9.1.	Patent claim 1 renders the following instant claim limitations obvious or anticipates the following instant claim limitations of claims 2 and 17 as follows: 
determining a first location of the mobile device (lines 53-54 of col. 8); 
generating the recommendation associated with the first location (lines 65-67 of col. 8 in view of lines 61-63 of col. 8);
transmitting the recommendation to the mobile device (line 4 of col. 10);
causing the mobile device to display the recommendation on a display of the mobile device (lines 2-3 of col. 9); 
accepting an input from the user into the mobile device in relation to the displayed recommendation (lines 6-7 of col. 9); and
transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation (lines 2-7 of col. 9).
	Although Patent does not disclose: “providing a database of the transactional history of users of other mobile devices who have previously been located at the first location; and wherein generating the recommendation is based on the transactional history of users of other mobile devices who have previously been located at the first location”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “providing a database of the transactional history of users of other mobile devices who have previously been located at the first location”, recall that the patent discloses the comparing the events corresponding to date, time and location (lines 61-64 of col. 8). It means that the patent claim has a database for storing events with corresponding date, time and location. In particular, Eldering teaches other subscriber profile database for profiling based on subscriber purchases and other transactions and provided to the subscriber profile in order to generate a profile based on these transactions and the location data (fig. 2-3 and par. 0057).
	Secondly, the obviousness of the claim limitations “wherein generating the recommendation is based on the transactional history of users of other mobile devices who have previously been located at the first location” could be considered by the rationales found in Eldering. In particular, Eldering teaches other subscriber profile (330 in fig. 3) for providing the transaction data and location data to the subscriber profile (fig. 3-4 and par. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify claim 1 of patent 8,417,263 by providing location based delivery and profiles as taught in Eldering to obtain the claimed invention as specified in the instant claim. Such a modification would have provided a location based subscriber profile including based on other subscriber profile to deliver the advertisements to subscribers so that the advertisement deliver to subscriber could be targeted based both on location and transaction history in a personalized way to the subscriber for a great chance for viewing suggested in par. 0018-0019 of Eldering.

9.2.	Instant claim 10 is a system corresponding to method and product claims 1 and 17. Accordingly, instant claim 10 could be compared to patent system claim 14 as instant claims 1 and 17 are compared to patent claim 1 set forth above.

9.3.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

10.	Claims 2, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 14 of U.S. Patent No. 8, 417, 263 B2 in view of Eldering et al. Pub. No.: US 2002/0111154 A1. 
	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant limitations of claims 2, 10 and 17 are compared to the patented independent claims 26 and 14 respectively as below.
	
10.1.	Patent claim 1 renders the following instant claim limitations obvious or anticipates the following instant claim limitations of claims 2 and 17 as follows:
	determining a first location of the first mobile device (line 26 of col. 11); 
generating the recommendation associated with the first location (lines 1-3 of col. 12);
transmitting the recommendation to the mobile device (lines 4 of col. 12); 
causing the mobile device to display the recommendation on a display of the mobile device (lines 5-6 of col. 12); 
accepting an input from the user into the mobile device in relation to the displayed recommendation (lines 9-10 of col. 12); 
transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation (lines 7-10 of col. 12); and 
wherein generating the recommendation is based on the transactional history of users of other mobile devices who have previously been located at the first location such that the displayed recommendation is based thereon (lines 27-30 of col. 11 connecting to lines 5-6 of col. 12).
	Although Patent does not disclose: “providing a database of the transactional history of users of other mobile devices who have previously been located at the first location”, the claim limitation is considered obvious by the following rationales.
	Initially, to consider the obviousness of the claim limitation “providing a database of the transactional history of users of other mobile devices who have previously been located at the first location”, recall that the patent discloses the comparing the events corresponding to date, time and location (lines 61-64 of col. 8). It means that the patent claim has a database for storing events with corresponding date, time and location. In particular, Eldering teaches other subscriber profile database for profiling based on subscriber purchases and other transactions and provided to the subscriber profile in order to generate a profile based on these transactions and the location data (fig. 2-3 and par. 0057).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify claim 1 of patent 8,417,263 by providing location based delivery and profiles as taught in Eldering to obtain the claimed invention as specified in the instant claim. Such a modification would have provided a location based subscriber profile including based on other subscriber profile to deliver the advertisements to subscribers so that the advertisement deliver to subscriber could be targeted based both on location and transaction history in a personalized way to the subscriber for a great chance for viewing suggested in par. 0018-0019 of Eldering.

10.2.	Instant claim 10 is a system corresponding to method and product claims 1 and 17. Accordingly, instant claim 10 could be compared to patent system claim 14 as instant claims 1 and 17 are compared to patent claim 1 set forth above.

10.3.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

11.	Claims 2, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 8 respectively of U.S. Patent No. 8, 095, 153 B2 in view of Eldering et al. Pub. No.: US 2002/0111154 A1. 
	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant limitations of claims 2 and 17 are compared to the patented independent claim 17 respectively as below.

11.1.	Patent claim 17 renders the following instant claim limitations obvious or anticipates the following instant claim limitations of claims 2 and 17 as follows:
determining a first location of the mobile device (line 3 of the claim on pg. 5); 
generating the recommendation associated with the first location (lines 4-5 of the claim); 
transmitting the recommendation to the mobile device (lines 4-5 of the claim); 
causing the mobile device to display the recommendation on a display of the mobile device (line 6 of the claim, in order to accept user input, there is at least a display); 
accepting an input from the user into the mobile device in relation to the displayed recommendation (lines 6 of the claim); 
transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation (lines 7-8 of the claim); and 
wherein generating the recommendation is based on the transactional history of users of other mobile devices who have previously been located at the first location such that the displayed recommendation is based thereon (lines 9-11 of the claim).
Although Patent does not disclose: “providing a database of the transactional history of users of other mobile devices who have previously been located at the first location”, the claim limitation is considered obvious by the following rationales.
	Initially, to consider the obviousness of the claim limitation “the transactional history of users of other mobile devices who have previously been located at the first location”, recall that the patent discloses the comparing the events corresponding to date, time and location (lines 61-64 of col. 8). It means that the patent claim has a database for storing events with corresponding date, time and location. In particular, Eldering teaches other subscriber profile database for profiling based on subscriber purchases and other transactions and provided to the subscriber profile in order to generate a profile based on these transactions and the location data (fig. 2-3 and par. 0057).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify claim 1 of patent 8,417,263 by providing location based delivery and profiles as taught in Eldering to obtain the claimed invention as specified in the instant claim. Such a modification would have provided a location based subscriber profile including based on other subscriber profile to deliver the advertisements to subscribers so that the advertisement deliver to subscriber could be targeted based both on location and transaction history in a personalized way to the subscriber for a great chance for viewing suggested in par. 0018-0019 of Eldering.

11.2.	Patent claim 8 renders the following instant claim limitations obvious or anticipates the following instant claim limitations of claim 10 as follows: 
a first network for connection to the mobile device (lines 2-3 of the claim), wherein the mobile device comprises a display (a mobile device at least includes a typical display) and has a first location and further wherein the first network is configured to transmit the recommendation to the mobile device (lines 3-6 of the claim); and 
a database of the transactional history of users of other mobile devices who have previously been located at the first location (lines 9-10 of the claim connecting to transactional history in lines 5-6 of the claim); 
wherein the system is configured to generate the recommendation based on the transactional history of user previously been located at the first location and cause the mobile device to display the recommendation on its display and receive a subject of the recommendation if the recommendation is accepted (lines 11-15 of the claim), wherein the recommendation is accepted based on input by the user on the mobile device in relation to the displayed recommendation (lines 6-8 of the claim).
Although Patent does not disclose: “the transactional history of users of other mobile devices who have previously been located at the first location”, the claim limitation is considered obvious by the following rationales.
	Initially, to consider the obviousness of the claim limitation “the transactional history of users of other mobile devices who have previously been located at the first location”, recall that the patent discloses the comparing the events corresponding to date, time and location (lines 61-64 of col. 8). It means that the patent claim has a database for storing events with corresponding date, time and location. In particular, Eldering teaches other subscriber profile database for profiling based on subscriber purchases and other transactions and provided to the subscriber profile in order to generate a profile based on these transactions and the location data (fig. 2-3 and par. 0057).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify claim 1 of patent 8,417,263 by providing location based delivery and profiles as taught in Eldering to obtain the claimed invention as specified in the instant claim. Such a modification would have provided a location based subscriber profile including based on other subscriber profile to deliver the advertisements to subscribers so that the advertisement deliver to subscriber could be targeted based both on location and transaction history in a personalized way to the subscriber for a great chance for viewing suggested in par. 0018-0019 of Eldering.

11.3.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 2-6 and 8-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering in view of Carlson.

Claim 2
Eldering discloses a method (fig. 1-4 for location based delivery) for causing a mobile device (110 in fig. 1 would include at least a typical display) to display a recommendation for a user (subscriber in fig. 2-3) of the mobile device, the method comprising: 
determining a first location of the mobile device (410 in fig. 4); 
generating the recommendation associated with the first location (450 in fig. 4); 
transmitting the recommendation to the mobile device (deliver ad 470 in fig. 4); 
providing a database of the transactional history of users of other mobile devices who have previously been located at the first location (330 in fig. 3 and par. 0057); 
wherein generating the recommendation is based on the transactional history of users of other mobile devices who have previously been located at the first location (steps 440-450 in fig. 4 in view of par. 0042 & 0057).
Although Eldering does not disclose: “causing the mobile device to display the recommendation on a display of the mobile device; accepting an input from the user into the mobile device in relation to the displayed recommendation; transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation; and such that the displayed recommendation is based thereon”, the claim limitations are considered obvious by the following rationales.
In particular, Carlson teaches causing the mobile device to display the recommendation on a display (fig. 4B) of the mobile device (455 in fig. 4A); accepting an input from the user into the mobile device in relation to the displayed recommendation (user selects ad in 460 of fig. 4A); transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation (460 links to step 465 in fig. 4A); and such that the displayed recommendation is based thereon (465 in fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify location based delivery and profiles of Eldering by providing an alert interface as taught in Carlson to obtain the claimed invention as specified in the claim. Such a modification would have included an alert service to provide advertisements in an alert interface so that a user could have selected the most interested ads or the most relevant ads as suggested in par. 0005 of Carlson.

Claim 3
Eldering, in view of Carlson, discloses the method of Claim 2, wherein the transactional history of users further comprises the transactional history of transactions of the user when the mobile device was located at the first location (par. 0057 of Eldering would have rendered the claim obvious; further evidence could be seen in 355 of fig. 6 in Kanevsky et al. Pub. No.: US 2003/0088463 A1).

Claim 4
Eldering, in view of Carlson, discloses the method of Claim 2, wherein the subject of the recommendation is information regarding a business located near the first location (Eldering, 440 in fig. 4, and par. 0038; hence, the combined prior art renders the claim obvious).

Claim 5
Eldering, in view of Carlson, discloses the method of Claim 2, wherein the subject of the recommendation is a media file (Eldering, new goods and services obtained from forms of media for selecting information about goods/services in par. 0043; therefore, the combined prior art renders the claim obvious).

Claim 6
Eldering, in view of Carlson, discloses the method of Claim 2, further comprising:
providing a database of a plurality of events (Eldering, content data base 340 in fig. 3 and par. 0058), wherein each of the plurality of events is associated with a specific location (see par. 0058 connecting to par. 0061 & 0068), wherein the first location is compared to the specific locations of the plurality of events and the recommendation is further based an event selected from the plurality of events corresponding to the first location of the mobile device (Eldering, 440 in fig. 4 and par. 0061; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 8
Eldering, in view of Carlson, discloses the method of Claim 2, further comprising:
determining a distance of the first location from a second location associated with the recommendation, wherein the recommendation is based on the distance (Eldering, distance requirement in par. 0061 in view of fig. 4; and thus, the combined prior art renders the claim obvious).

Claim 9
Eldering, in view of Carlson, discloses the method of Claim 2, wherein the transactional history of users further comprises at least one of the date and time of transactions (Eldering, transaction in par. 0042 & 0057 in view of fig. 4 and time of day , day of week explained par. 0065; for these reasons, the combined prior art reads on the claim).

Claim 10
Eldering discloses a system (fig. 1-4 depict system for location based delivery) for causing a mobile device (110 in fig. 1 would include at least a typical display) to display a recommendation to a user (subscriber in fig. 2-4) of the mobile device, the system comprising:
a first network (three towers 140 of fig. 1 in par. 0034 & 0049 in fig. 3) for connection to the mobile device (par. 0037), wherein the mobile device comprises a display (a wireless device 110 in fig. 1 would include at least a typical display) and has a first location (current location in 410 of fig. 4) and further wherein the first network (fig. 1 & 3 and par. 0064, network 100 & 350 could be the same network) is configured to transmit the recommendation to the mobile device (470 in fig. 4); and 
a database (other subscriber profile database in 330 of fig. 3) of the transactional history of users of other mobile devices who have previously been located at the first location (par. 0057); 
wherein the system is configured to generate the recommendation based on the transactional history of users of other mobile devices who have previously been located at the first location (par. 0057 in view of 440 in fig. 4).
Although Eldering does not explicitly disclose: “cause the mobile device to display the recommendation on its display and receive a subject of the recommendation if the recommendation is accepted, wherein the recommendation is accepted based on input by the user on the mobile device in relation to the displayed recommendation”, the claim limitations are considered obvious by the following rationales.
In particular, Carlson teaches causing the mobile device to display the recommendation on a display (fig. 4B) of the mobile device (455 in fig. 4A); accepting an input from the user into the mobile device in relation to the displayed recommendation (user selects ad in 460 of fig. 4A); transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation (460 links to step 465 in fig. 4A); and such that the displayed recommendation is based thereon (465 in fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify location based delivery and profiles of Eldering by providing an alert interface as taught in Carlson to obtain the claimed invention as specified in the claim. Such a modification would have included an alert service to provide advertisements in an alert interface so that a user could have selected the most interested ads or the most relevant ads as suggested in par. 0005 of Carlson.

Claim 11
Eldering, in view of Carlson, discloses the system of Claim 10, further comprising:
a second network (Eldering, network 350 in fig. 3 is different from the network 300 as explained in par. 0064) that is configured to transmit the subject of the recommendation to the mobile device (470 in fig. 4 of Eldering; thus, the combined prior art renders the claim obvious).

Claim 12
Eldering, in view of Carlson, discloses the system of Claim 10, wherein the first network is configured to transmit the subject of the recommendation to the mobile device (Eldering, 470 in fig. 4 in view of fig. 3 and par. 0064 such that network 350 and network 100 or 300 are the same network; therefore, the combined prior art reads on the claim).


Claim 13
Eldering, in view of Carlson, discloses the system of Claim 10, further comprising: 
a provider (340 in fig. 3 of Eldering) connected to the first network (350 in fig. 3 in view of par. 0064 of Eldering), wherein the provider is configured to transmit the subject of the recommendation to the mobile device via the first network (Eldering, 470 in fig. 4 in view of 350 of fig. 3 and par. 0064).

Claim 14
Eldering, in view of Carlson, discloses the system of Claim 10, further comprising: 
a server (server in par. 0014-15 of Eldering; alert server 120, mobile service server 170 and other servers 140-170 in fig. 1 of Carlson) configured to connect the mobile device to the first network (fig. 1 & 3 of Eldering and fig. 1 of Carlson), wherein the server is located in a position that is remote relative to the mobile device and further wherein the first network is configured to transmit the recommendation to the mobile device via the server (Eldering, 470 in fig. 4 and fig. 3 and service/content provider 250 in par. 0058; servers in fig. 1 and fig. 4a-5 of Carlson; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 15
Eldering, in view of Carlson, discloses the system of Claim 10, further comprising: 
a database (content database 340 in fig. 3 of Eldering) connected to the first network (network 350 and 300 are the same network in fig. 3 as explained par. 0064 of Eldering), wherein the database has a plurality of events (par. 0056 of Eldering), wherein each of the plurality of events is associated with a specific location (par. 0058 of Eldering), further wherein each of the plurality of events is associated with a specific location and the first location is compared to the specific locations of the plurality of events and the recommendation is further based on an event selected from the plurality of events corresponding to the first location of the mobile device (Eldering, 440 in fig. 4 and par. 0058 & 0061 would have rendered the claim obvious).

Claim 16
Eldering, in view of Carlson, discloses the system of Claim 10, wherein the transactional history of users further comprises at least one of the date and time of transactions (Eldering, time in 410 of fig. 4 and hence, the combined prior art meets the claim condition).

Claim 17
Eldering discloses a computer-readable medium having stored therein computer-readable program code that (fig. 1-4 depict for delivering AD based on location), when executed by a processor (a network 350 and the content provider 250 in fig. 3 would at least include a typical processor), causes the processor to perform the following:
determining a first location of the mobile device (410 in fig. 4); 
generating the recommendation associated with the first location (450 in fig. 4); 
transmitting the recommendation to the mobile device (deliver AD in 470 of fig. 4); 
providing a database (330 in fig. 3) of the transactional history of users of other mobile devices who have previously been located at the first location (par. 0057); 
wherein generating the recommendation is based on the transactional history of users of other mobile devices who have previously been located at the first location (steps 440-450 in fig. 4 in view of par. 0042 & 0057) ). 
Although Eldering does not disclose: “causing the mobile device to display the recommendation on a display of the mobile device; accepting an input from the user into the mobile device in relation to the displayed recommendation; transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation; and such that the displayed recommendation is based thereon”, the claim limitations are considered obvious by the following rationales.
In particular, Carlson teaches causing the mobile device to display the recommendation on a display (fig. 4B) of the mobile device (455 in fig. 4A); accepting an input from the user into the mobile device in relation to the displayed recommendation (user selects ad in 460 of fig. 4A); transmitting a subject of the displayed recommendation to the mobile device if the input indicates that the user accepts the recommendation (460 links to step 465 in fig. 4A); and such that the displayed recommendation is based thereon (465 in fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify location based delivery and profiles of Eldering by providing an alert interface as taught in Carlson to obtain the claimed invention as specified in the claim. Such a modification would have included an alert service to provide advertisements in an alert interface so that a user could have selected the most interested ads or the most relevant ads as suggested in par. 0005 of Carlson.

Claim 18
Eldering, in view of Carlson, discloses the computer-readable medium of Claim 17, wherein the transactional history of users further comprises the transactional history of transactions of the user when the mobile device was located at the first location (par. 0057 of Eldering would have rendered the claim obvious; further evidence could be seen in 355 of fig. 6 in Kanevsky et al. Pub. No.: US 2003/0088463 A1).

Claim 19
Eldering, in view of Carlson, discloses the computer-readable medium of Claim 17, wherein the subject of the recommendation is information regarding a business located near the first location (Eldering, 440 in fig. 4, and par. 0038; hence, the combined prior art renders the claim obvious).

Claim 20
Eldering, in view of Carlson, discloses the computer-readable medium of Claim 1 7, wherein the subject of the recommendation is a media file (Eldering, new goods and services obtained from forms of media for selecting information about goods/services in par. 0043; therefore, the combined prior art renders the claim obvious).


Claim 21
Eldering, in view of Carlson, discloses the computer-readable medium of Claim 17, wherein the transactional history of users further comprises at least one of the date and time of transactions (Eldering, transaction in par. 0042 & 0057 in view of fig. 4 and time of day , day of week explained par. 0065; for these reasons, the combined prior art reads on the claim).

Allowable Subject Matter
15.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571) 270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643